TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00256-CR



                               Randall Preston McCallum, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
             NO. CR88-0371-B, HONORABLE ROYAL HART, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Randall Preston McCallum seeks to appeal from his December 1988 conviction for

unauthorized use of a motor vehicle. The pro se notice of appeal was filed on March 18, 2003, over

fourteen years too late. See Tex. R. App. P. 26.2(a). We lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d

208 (Tex. Crim. App.1998). The appeal is dismissed.




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 30, 2003

Do Not Publish